Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	WO 2008/146712 and JP 2009-120442 cited in the information disclosure statement of 14 June 2019 and JP 2015-130493 cited in the information disclosure statement of 2 November 2021 have been considered with respect to the provided English translations. WO 2007/05398 cited in the information disclosure statement of 24 August 2020 has been considered with respect to the provided English abstract.
	The information disclosure statement of 10 July 2019 includes two sets of two members of the same patent family: CN 101316803 and US 20090622992; and CN 102496438 and US 20090313981. The US members of these two families have been considered and the Chinese members have lines drawn through them as being cumulative references.
	The information disclosure statement of 20 July 2021 includes two members of the same patent family: CN 102666431 and US 20120280167. The US member of the family has been considered and the Chinese member has a line drawn through it as being cumulative references.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-120442.
Example 3 teaches a sintered ferrite magnet comprising a magnetoplumbite ferrite of the formula Ca0.3La0.3Fe10.4-0.4Co0.4 and which contains 0.2 wt%, 0.3 or 0.4 wt% H3BO3, which corresponds with about 0.17 wt%, about 0.26 wt% or 0.34 wt% B2O3. These sintered magnet compositions and formula fall within those of claims 1-3 and 12. The reference anticipates the claimed sintered magnet.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-120442.
	This references teach a ferrite comprising a magnetoplumbite ferrite of the formula 1-xCaO∙x/2La2O3∙n-y/2Fe2O3∙yCoO, where x is 0.45-0.7, n is 4.9-5.8, 0.35<y<0.55 and x/y-1.2-1.65. This formula can be rewritten as Ca1-xLaxFe2n-yCoy, where 2n=9.8-11.6. The taught x, y and 2n values fall within the x, y and m ranges of claims 1, 3, 6, 8, 12 and 15. The reference teaches the ferrite can contains 0.3 wt% or less of H3BO3, which corresponds with about 0.26 wt% or less of B2O3. This amount of boron oxide overlaps that of claims 1, 2, 6 and 7. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference teaches the ferrite can be in the form of a sintered magnet, particles or a bonded magnet comprising the ferrite particles. The reference teaches the . 
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 7,837,893.
	This reference teaches a sintered magnet having the formula Ca1-x-yBayRxFe2n-zCoz, where R is La and optionally other rare earth elements, z=0.03-0.65, n=4-7, 2n=8-14, x=0.2-0.65 and y=0.001-0.2. The calculated value of {(1-x-y) + y}, which corresponds with the claimed value x, is 0.35-0.8. The taught amount of cobalt and the calculated 2n value range overlap that claimed. The amount of Ca and Ba fall within the range of claim 1 and overlaps that of claim 3. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Column 9, lines 25-27 teaches the sintered ferrite can contain 0.05-0.2 wt% B in terms of B2O3, which overlaps the range of claim 1. Column 13, line 65 teaches the sintered ferrite can be used in motors and generators. The reference suggests the claimed ferrite sintered magnet, the claimed motor comprising the magnet and the claimed generator comprising the magnet. 
	Claims 1, 3-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,303,837.
	This reference teaches a magnetoplumbite ferrite having the formula Ca1-x-yBayRxFe2n-zCoz, where R is La and optionally other rare earth elements, z=0.03-0.65, n=4-7, 2n=8-14, x=0.2-0.65 and y=0.001-0.2. The calculated value of {(1-x-y) + y}, which corresponds with the claimed value x, is 0.35-0.8. The taught amount of cobalt and the calculated 2n value range In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference teaches the ferrite can either be in the form of a sintered magnet or in the form of particles which are present in a bonded magnet. Column 8, lines 21-22 teaches the sintered ferrite can contain 0.05-0.2 wt% B in terms of B2O3, which overlaps the range of claim 1. Column 15, lines 42-56 teach the sintered ferrite can be used in motors and generators. The reference suggests the claimed ferrite sintered magnet, the claimed ferrite particles, the claimed bonded magnet, the claimed motor comprising the magnet and the claimed generators. 
Claims 1-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 9,162,928.
	This reference teaches a magnetoplumbite ferrite having the formula Ca1-x-yAyRxFe2n-zCoz, where R is La and optionally other rare earth elements, A is Ba and/or Sr, z=0.03-0.65, n=4-7, 2n=8-14, x=0.2-0.65, y=0-0.2 and 1-x-y is 0.3-0.65. The calculated value of {(1-x-y) + y}, which corresponds with the claimed value x, is 0.3-0.85. The taught amounts all overlap the claimed ranges. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference teaches the ferrite can either be in the form of a sintered magnet or in the form of particles which are present in a bonded magnet. Column 9, lines 59-66 teaches the sintered ferrite can contain 1 wt% or less 2O3, which overlaps the claimed ranges. Column 20, lines 40-43 teach the sintered ferrite can be used in motors and generators. The reference suggests the claimed ferrite sintered magnet, the claimed ferrite particles, the claimed bonded magnet, the claimed motor comprising the magnet and the claimed generators. 
Allowable Subject Matter
Claims 10, 11, 17 and 18 are objected to as referring to a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited art of record of motors or generators comprising bonded magnets, where the ferrite particles in the bonded magnets have the composition of claim 6.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/3/22